                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.377 Page 1 of 33



                                                                                                                                 1   TROUTMAN PEPPER HAMILTON
                                                                                                                                     SANDERS LLP
                                                                                                                                 2   Ben Lewis Wagner,* Bar No. 243594
                                                                                                                                     ben.wagner@troutman.com
                                                                                                                                 3   11682 El Camino Real, Suite 400
                                                                                                                                     San Diego, CA 92130-2092
                                                                                                                                 4   Telephone: 858.509.6000
                                                                                                                                     Facsimile: 858.509.6040
                                                                                                                                 5   * Lead Counsel
                                                                                                                                 6   TROUTMAN PEPPER HAMILTON
                                                                                                                                     SANDERS LLP
                                                                                                                                 7   Pro hac vice
                                                                                                                                     Robert Schaffer, NY Bar No. 1968445
                                                                                                                                 8   robert.schaffer@troutman.com
                                                                                                                                     875 Third Avenue
                                                                                                                                 9   New York, NY 10022
                                                                                                                                     Telephone: 212.704.6000
                                                                                                                                10   Facsimile: 212.704.6288
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   Attorneys for Plaintiff
                                             11682 E L C A M I N O R E A L , S U I T E 400




                                                                                                                                     Allele Biotechnology and Pharmaceuticals,
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   Inc.
                                                                                                                                13
                                                                                                                                14                           UNITED STATES DISTRICT COURT
                                                                                                                                15                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                16
                                                                                                                                17   ALLELE BIOTECHNOLOGY AND               Case No. 20-cv-01958-H-AGS
                                                                                                                                     PHARMACEUTICALS, INC.,
                                                                                                                                18                                          OPPOSITION TO DEFENDANTS’
                                                                                                                                                    Plaintiff,              MOTION TO DISMISS FIRST
                                                                                                                                19                                          AMENDED COMPLAINT BASED
                                                                                                                                     v.                                     ON A SAFE HARBOR
                                                                                                                                20                                          AFFIRMATIVE DEFENSE
                                                                                                                                     PFIZER, INC., et al.,
                                                                                                                                21                                          Date:         May 3, 2021
                                                                                                                                                    Defendant.              Time:         10:30 AM
                                                                                                                                22                                          Courtroom:    15A
                                                                                                                                                                            Judge:        Hon. Marilyn L. Huff
                                                                                                                                23                                          Magistrate:   Hon. Andrew G. Schopler
                                                                                                                                24
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28
                                                                                                                                                                                      OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987
                                                                                                                                                                                                     20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.378 Page 2 of 33



                                                                                                                                 1                                          TABLE OF CONTENTS

                                                                                                                                 2                                                                                                                    Page
                                                                                                                                 3   I.      INTRODUCTION ........................................................................................... 1
                                                                                                                                 4   II.     BACKGROUND ............................................................................................. 3
                                                                                                                                 5           A.      Relevant Allegations In The Complaint ............................................... 3
                                                                                                                                 6           B.      Defendants’ Motion Relies On Attorney-Argument About Facts
                                                                                                                                                     Outside The Pleadings .......................................................................... 4
                                                                                                                                 7
                                                                                                                                     III.    LEGAL STANDARD ..................................................................................... 6
                                                                                                                                 8
                                                                                                                                     IV.     THE SAFE HARBOR DOES NOT APPLY TO THE ASSERTED
                                                                                                                                 9           PATENT AS A MATTER OF LAW, AND EVEN IF IT COULD,
                                                                                                                                             WHETHER INFRINGEMENT IS IMMUNIZED UNDER THE SAFE
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                             HARBOR IS A FACT-SENSITIVE INQUIRY ............................................. 7
                                                                                                                                11
                                                                                                                                             A.      The Safe Harbor Exception to Patent Infringement Liability............... 8
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12           B.      The Asserted Patent Is Not A Patented Invention Within The
                                                                                                                                13                   Meaning Of The Safe Harbor ............................................................... 9
                                                                                                                                14                   1.       The Safe Harbor Does Not Apply To Research Tools,
                                                                                                                                                              Which Are Not Extendable Under 35 USC § 156 And Not
                                                                                                                                15                            Subject To FDA Approval .......................................................... 9
                                                                                                                                16                   2.       The ’221 Patent Claims A Research Tool, Outside The
                                                                                                                                17                            Scope Of The “Patented Invention” Element Of The Safe
                                                                                                                                                              Harbor ....................................................................................... 14
                                                                                                                                18
                                                                                                                                             C.      Even If The Asserted Patent Was Subject To The Safe Harbor,
                                                                                                                                19                   Defendants’ Uses Of The Asserted Patent Are Not Protected ........... 17
                                                                                                                                20                   1.       Each Of Defendants’ Uses Is Not “Reasonably Related”
                                                                                                                                                              To Information Required Under Federal Law .......................... 18
                                                                                                                                21
                                                                                                                                                     2.       Defendants’ Use Is Not “Solely” To Obtain Information
                                                                                                                                22                            Required Under Federal Law ................................................... 23
                                                                                                                                23   V.      CONCLUSION AND NEXT STEPS ........................................................... 25
                                                                                                                                24
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28
                                                                                                                                                                                                                OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                                -i-
                                                                                                                                                                                                                               20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.379 Page 3 of 33



                                                                                                                                 1                                           TABLE OF AUTHORITIES
                                                                                                                                 2                                                                                                                      Page(s)
                                                                                                                                 3   Cases
                                                                                                                                 4
                                                                                                                                     AbTox Inc. v. Exitron Corp.,
                                                                                                                                 5     122 F.3d 1019 (Fed. Cir. 1997) ....................................................................... 8, 20
                                                                                                                                 6   Alphamed Pharms. Corp. v. Arriva Pharms., Inc.,
                                                                                                                                 7      391 F. Supp. 2d 1148 (S.D. Fla. 2005)................................................................ 21
                                                                                                                                 8   Amgen Inc. v. Hospira, Inc.,
                                                                                                                                 9     944 F.3d 1327 (Fed. Cir. 2019) ............................................................... 18, 20, 24

                                                                                                                                10   Amgen, Inc. v. Hoechst Marion Roussel, Inc.,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                       3 F. Supp. 2d 104 (D. Mass. 1998)...................................................................... 23
                                                                                                                                11
                                             11682 E L C A M I N O R E A L , S U I T E 400




                                                                                                                                     ASARCO v. Union Pac. R.R.,
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                                                                                                                       765 F.3d 999 (9th Cir. 2014) ................................................................................. 6
                                                                                                                                13
                                                                                                                                     Biogen v. Banner Life Scis,
                                                                                                                                14      956 F.3d 1351 (Fed. Cir. 2020) ............................................................................. 8
                                                                                                                                15
                                                                                                                                     Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer, Inc.,
                                                                                                                                16      No. 95 Civ. 8833 (RPP), 2001 WL1512597 (S.D.N.Y. Nov. 28,
                                                                                                                                17      2001) .............................................................................................................. 13, 14

                                                                                                                                18   Chang v. Biosuccess Biotech Co.,
                                                                                                                                       76 F. Supp. 3d 1022 (C.D. Cal. 2014) ........................................................... 22, 23
                                                                                                                                19
                                                                                                                                20   Classen Immunotherapies, Inc. v. Biogen IDEC,
                                                                                                                                        659 F.3d 1057 (Fed. Cir. 2011) ....................................................................... 9, 23
                                                                                                                                21
                                                                                                                                     Classen Immunotherapies, Inc. v. Elan Pharmaceuticals, Inc.,
                                                                                                                                22      786 F.3d 892 (Fed. Cir. 2011) ................................................................. 13, 14, 20
                                                                                                                                23
                                                                                                                                     Deckers Corp. v. United States,
                                                                                                                                24     752 F.3d 949 (Fed. Cir. 2014) ............................................................................. 12
                                                                                                                                25   Edwards Lifesciences Corp. v. Meril Life Scis. PVT. Ltd.,
                                                                                                                                26     No. 19-CV-06593-HSG, 2020 WL 6118533 (N.D. Cal. Oct. 16,
                                                                                                                                       2020) .................................................................................................................... 20
                                                                                                                                27
                                                                                                                                28
                                                                                                                                                                                                                     OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                                   - ii -
                                                                                                                                                                                                                                    20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.380 Page 4 of 33



                                                                                                                                 1   Edwards Lifesciences Corp. v. Meril Life Scis. Pvt. Ltd.,
                                                                                                                                 2     No. 4:19-CV-06593-HSG, 2020 WL 789559 (N.D. Cal. Feb. 18,
                                                                                                                                       2020) ............................................................................................................. passim
                                                                                                                                 3
                                                                                                                                     Eli Lilly & Co. v. Medtronic, Inc.,
                                                                                                                                 4      496 U.S. 661 (1990) .................................................................................. 9, 11, 12
                                                                                                                                 5
                                                                                                                                     Galderma Labs., L.P. v. Medinter US, LLC,
                                                                                                                                 6     No. 18-cv-1892-CFC-CJB, 2020 WL 871507 (D. Del. Feb. 14,
                                                                                                                                 7     2020) .................................................................................................................... 21

                                                                                                                                 8   Garot v. Cty. of San Diego,
                                                                                                                                       No. 19-CV-01650-H-AGS, 2019 WL 5963641 (S.D. Cal. Nov. 13,
                                                                                                                                 9
                                                                                                                                       2019) ...................................................................................................................... 6
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                     Integra Lifesciences I, Ltd. v. Merck KGaA,
                                                                                                                                11      496 F.3d 1334 (Fed. Cir. 2007) ........................................................... 2, 10, 14, 17
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                                                                                                                     Intermedics, Inc. v. Ventritex, Inc.,
                                                                                                                                13      775 F. Supp. 1269 (N.D. Cal. 1991).............................................................. 20, 21
                                                                                                                                14   Isis Pharm., Inc. v. Santaris Pharma A/S Corp.,
                                                                                                                                15       No. 3:11-cv-2214-GPC-KSC, 2014 WL 794811 (S.D. Cal. Feb. 27,
                                                                                                                                         2014) ................................................................................................................ 9, 23
                                                                                                                                16
                                                                                                                                     Jones v. U.S.,
                                                                                                                                17
                                                                                                                                        529 U.S. 848 (2000) ............................................................................................ 16
                                                                                                                                18
                                                                                                                                     Katz v. Avanir Pharm.,
                                                                                                                                19     No. 06CV0496 DMS (LSP), 2007 WL 9776599 (S.D. Cal. Aug. 21,
                                                                                                                                20     2007) .............................................................................................................. 12, 13
                                                                                                                                21   Khoja v. Orexigen Therapeutics, Inc.,
                                                                                                                                       899 F.3d 988 (9th Cir. 2018) ................................................................................. 7
                                                                                                                                22
                                                                                                                                23   Lopez v. Smith,
                                                                                                                                       203 F.3d 1122 (9th Cir. 2000) ............................................................................. 25
                                                                                                                                24
                                                                                                                                25   Med. Diagnostic Lab., L.L.C. v. Protagonist Therapeutics, Inc.,
                                                                                                                                       298 F. Supp. 3d 1241 (N.D. Cal. 2018)............................................................... 21
                                                                                                                                26
                                                                                                                                     Menard v. CSX Transp., Inc.,
                                                                                                                                27     698 F.3d 40 (1st Cir. 2012) ................................................................................. 25
                                                                                                                                28
                                                                                                                                                                                                                     OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                                   - iii -                            20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.381 Page 5 of 33



                                                                                                                                 1   Merck KGaA v. Integra Lifesciences I, Ltd.,
                                                                                                                                 2     545 U.S. 193 (2005) ................................................................................ 10, 17, 19

                                                                                                                                 3   Momenta Pharms., Inc. v. Teva Pharms. USA Inc.,
                                                                                                                                       809 F.3d 610 (Fed. Cir. 2015) ............................................................... 2, 9, 13, 22
                                                                                                                                 4
                                                                                                                                 5   Momenta Pharms. v. Amphastar Pharms.,
                                                                                                                                       686 F.3d 1348 (Fed. Cir. 2012) ........................................................................... 13
                                                                                                                                 6
                                                                                                                                     NeoRx Corp. v. Immunomedics, Inc.,
                                                                                                                                 7
                                                                                                                                       877 F. Supp. 202 (D.N.J. 1994)........................................................................... 24
                                                                                                                                 8
                                                                                                                                     Proveris Sci. Corp. v. Innovasystems, Inc.,
                                                                                                                                 9      536 F.3d 1256 (Fed. Cir. 2008) .................................................................... passim
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                     PSN Ill., LLC v. Abbot Labs.,
                                                                                                                                11     No. 09C5879, 2011 WL 4442825 (N.D. Ill. Sept. 20, 2011) ........ 9, 19, 20, 22, 23
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   Scripps Clinic & Rsch. Found. v. Genentech, Inc.,
                                                                                                                                13      666 F. Supp. 1379 (N.D. Cal. 1987).................................................................... 24

                                                                                                                                14   Telectronics Pacing Sys. v. Ventritex, Inc.,
                                                                                                                                        982 F.2d 1520 (Fed. Cir. 1992) ..................................................................... 20, 24
                                                                                                                                15
                                                                                                                                16   Toranto v. Jaffurs,
                                                                                                                                        297 F. Supp. 3d 1073 (S.D. Cal. 2018) ................................................................. 6
                                                                                                                                17
                                                                                                                                     U.S. CFTC v. Monex Credit Co.,
                                                                                                                                18
                                                                                                                                        931 F.3d 966 (9th Cir. 2019) ................................................................................. 6
                                                                                                                                19
                                                                                                                                     Ventrassist Pty, Ltd. v. Heartware, Inc.,
                                                                                                                                20     377 F. Supp. 2d 1278 (S.D. Fla. 2005).................................................................. 7
                                                                                                                                21
                                                                                                                                     Statutes
                                                                                                                                22
                                                                                                                                     35 U.S.C. § 156.................................................................................................. passim
                                                                                                                                23
                                                                                                                                     35 U.S.C. § 271.................................................................................................. passim
                                                                                                                                24
                                                                                                                                25   Hatch-Waxman Act, 98 Stat. 1585 ............................................................................. 8
                                                                                                                                26   Other Authorities
                                                                                                                                27   64 Fed.Reg. 72,090, 72092 (Dec. 23, 1999)............................................................. 14
                                                                                                                                28
                                                                                                                                                                                                                OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                               - iv -                            20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.382 Page 6 of 33



                                                                                                                                 1   H. Rep. No. 98-857, Part 2, 98th Cong., 2d Sess. (Aug. 1, 1984) ............... 2, 3, 8, 24
                                                                                                                                 2   Fed. R. Civ. P. 12 ............................................................................................... passim
                                                                                                                                 3
                                                                                                                                 4
                                                                                                                                 5
                                                                                                                                 6
                                                                                                                                 7
                                                                                                                                 8
                                                                                                                                 9
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                                                                                                                13
                                                                                                                                14
                                                                                                                                15
                                                                                                                                16
                                                                                                                                17
                                                                                                                                18
                                                                                                                                19
                                                                                                                                20
                                                                                                                                21
                                                                                                                                22
                                                                                                                                23
                                                                                                                                24
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28
                                                                                                                                                                                                                 OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                                -v-                               20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.383 Page 7 of 33



                                                                                                                                 1           In the words of Judge Rader, putting research tool patents inside Section
                                                                                                                                 2   271(e)(1)’s Safe Harbor would be “devastating,” “obliterate all value” in such
                                                                                                                                 3   patents, “shift control [] to the insular pharmaceutical industry,” “amount to a
                                                                                                                                 4   charitable (but nondeductible) gift to the pharmaceutical industry,” and “swallow”
                                                                                                                                 5   a small company’s “reward for the lifetime of labor and investment that produced
                                                                                                                                 6   the research tool.” Yet Defendants brazenly ask this Court to do just that.
                                                                                                                                 7   I.      INTRODUCTION
                                                                                                                                 8           In their Motion to Dismiss (“Motion” or “Mot.”) the First Amended
                                                                                                                                 9   Complaint (“FAC”), Defendants plead for perpetual immunity from patent
                                                                                                                                10   infringement. They assert a fact-sensitive affirmative defense, for which they hold
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   the burden, and show their willful disregard for Plaintiff Allele’s undisputed patent
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   rights. According to Defendants, even the highly-clarifying FAC and its many
                                                                                                                                13   distinct acts of infringement should be dismissed – to relieve them of Allele’s
                                                                                                                                14   patent, a “burden” interfering with Defendants’ efforts to make an estimated $4.35
                                                                                                                                15   billion in profit from the coronavirus pandemic. See Mot. 2:24. Allele’s patented
                                                                                                                                16   technology was instrumental to saving precious time and making Defendants first
                                                                                                                                17   to market with a COVID-19 vaccine, protecting countless lives of those who
                                                                                                                                18   received the vaccine, and shielding the surrounding community from further spread
                                                                                                                                19   of SARS-Cov-2. Defendants hold a thicket of patents and are well aware that the
                                                                                                                                20   Constitution provides for patent rights precisely for the type of infringement alleged
                                                                                                                                21   in the FAC.
                                                                                                                                22           Defendants’ reliance on a Safe Harbor research exception under 35 U.S.C.
                                                                                                                                23   § 271(e)(1) is misplaced, would destroy established patent rights granted under the
                                                                                                                                24   Constitution, and would violate the Constitution’s Takings Clause. According to
                                                                                                                                25   Defendants, “[t]he safe harbor provision excludes from infringement any use of a
                                                                                                                                26   patented invention that is reasonably related to the development and submission of
                                                                                                                                27   information to the FDA.” Mot. 8:9–11 (emphasis added). Even a new and patented
                                                                                                                                28   test-tube, microscope, computer program – indeed anything – could be co-opted,
                                                                                                                                                                                           OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 -1-
                                                                                                                                                                                                          20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.384 Page 8 of 33



                                                                                                                                 1   say Defendants. As former Chief Judge Rader of the Federal Circuit wrote, this
                                                                                                                                 2   argument incorrectly swallows the rule with the exception, and would have a
                                                                                                                                 3   “devastating impact on research tool inventions.” Integra Lifesciences I, Ltd. v.
                                                                                                                                 4   Merck KGaA, 496 F.3d 1334, 1352, 1350 (Fed. Cir. 2007) (Rader, J., dissenting).
                                                                                                                                 5   Judge Rader explained the basic flaw behind Defendants’ perverse rationale:
                                                                                                                                 6                A hypothetical example will help illustrate the importance
                                                                                                                                 7                of protecting research tool patent rights. Suppose a
                                                                                                                                                  university professor or small independent research
                                                                                                                                 8                company invents and obtains a patent for a novel and
                                                                                                                                 9                extremely useful research tool. This invention represents
                                                                                                                                                  the work of a lifetime for its inventors and perhaps most of
                                                                                                                                10                the research budget for the university department or the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11                small company – perhaps millions of dollars in investment.
                                                                                                                                                  The only use of the invention tests other pharmaceutical
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12                compounds for effectiveness in fighting cancer. The
                                                                                                                                13                invention does not itself fight cancer, but instead simply
                                                                                                                                                  identifies the cancer fighting characteristics in other
                                                                                                                                14                compounds. This patented invention would, of course, be
                                                                                                                                15                of great use to the pharmaceutical industry. It would also
                                                                                                                                                  benefit the public by identifying cancer treatments. The
                                                                                                                                16                patent system of course would wish to protect this
                                                                                                                                17                invention and give incentives for more investment in
                                                                                                                                                  developing this kind of valuable research tool.
                                                                                                                                18
                                                                                                                                19   Id. at 1352. The Federal Circuit heeded this warning in Proveris Sci. Corp. v.
                                                                                                                                20   Innovasystems, Inc., 536 F.3d 1256, 1265–66 (Fed. Cir. 2008) and in Momenta
                                                                                                                                21   Pharms., Inc. v. Teva Pharms. USA Inc., 809 F.3d 610, 619 (Fed. Cir. 2015)
                                                                                                                                22   (“Momenta II”) (earlier ruling “would result in manifest injustice;” “research tools
                                                                                                                                23   that are not themselves subject to FDA approval may not be covered.”).
                                                                                                                                24           Defendants’ overreaching attempt to exempt pharmaceutical companies from
                                                                                                                                25   any infringement of research tool patents is unsupported. “The only activity which
                                                                                                                                26   will be permitted by” the Safe Harbor “is a limited amount of testing,” originally so
                                                                                                                                27   that “generic manufacturers can establish the bioequivalency of a generic
                                                                                                                                28   substitute.” H. Rep. No. 98-857, Part 2, 98th Cong., 2d Sess. (Aug. 1, 1984).
                                                                                                                                                                                           OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                               -2-                          20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.385 Page 9 of 33



                                                                                                                                 1   While Congress enacted the Safe Harbor to allow “interference with the rights of
                                                                                                                                 2   the patent holder [that] is not substantial,” so a generic manufacturer could prepare
                                                                                                                                 3   for commercialization after a patent expires, id., Defendants would turn the de
                                                                                                                                 4   minimis effect of the statute into a playground for willful infringers to eviscerate
                                                                                                                                 5   undisputed patent rights.
                                                                                                                                 6           Binding precedent squarely rejects Defendants’ argument. Patented
                                                                                                                                 7   “research tools” such as the ’221 Patent are outside the scope of the Safe Harbor;
                                                                                                                                 8   their unauthorized use is not immunized from infringement. Proveris, 536 F.3d at
                                                                                                                                 9   1265–66. Further, Defendants have the burden to demonstrate that each infringing
                                                                                                                                10   use alleged in the FAC meets each element of the Safe Harbor. At a minimum, the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   parties’ disputes concerning the Safe Harbor affirmative defense highlight that the
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   issue is premature and unsuitable for a Rule 12(b)(6) motion, before discovery has
                                                                                                                                13   even commenced, on these inherently factual issues. The Motion should be denied.
                                                                                                                                14   II.     BACKGROUND
                                                                                                                                15           A.    Relevant Allegations In The Complaint
                                                                                                                                16           The FAC alleges that Defendants extensively used and continue using
                                                                                                                                17   Allele’s patented mNeonGreen technology, infringing U.S. Patent number
                                                                                                                                18   10,221,221 (the “’221 Patent”). FAC ¶¶ 1–3. The ’221 Patent claims nucleotide
                                                                                                                                19   and amino acid sequences encompassing Allele’s valuable artificial fluorescent
                                                                                                                                20   probe technology known as mNeonGreen. FAC ¶¶ 2, 27, 29, 31. The scientific
                                                                                                                                21   community has praised mNeonGreen as robust, the gold standard and go-to tool of
                                                                                                                                22   its kind. It is a broad and flexible discovery-inducing innovation in biotechnology
                                                                                                                                23   and medicine, with versatility beyond COVID-19 therapeutics and apart from drug
                                                                                                                                24   research and development. FAC ¶¶ 7, 8, 34, 53. Moreover, the ’221 Patent (and
                                                                                                                                25   the mNeonGreen technology it covers) is not a patented invention subject to review
                                                                                                                                26   by the FDA or any Federal law that regulates the manufacture, use, or sale of drugs
                                                                                                                                27   or veterinary biological products. FAC ¶ 32.
                                                                                                                                28           Defendants began widespread use of mNeonGreen, which no regulatory
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                -3-                          20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.386 Page 10 of 33



                                                                                                                                 1   agency required, without attempting to contact Allele for permission, as the key
                                                                                                                                 2   research tool in a reporter assay system to rapidly narrow and evaluate vaccine
                                                                                                                                 3   candidates. FAC ¶¶ 23, 34, 36–37, 45, 51, 52. Infringing the ’221 Patent allowed
                                                                                                                                 4   Defendants to urgently research and develop their BNT162 mRNA-based
                                                                                                                                 5   COVID-19 vaccine, conduct pre-clinical, clinical and post-clinical studies, and gain
                                                                                                                                 6   Fast Track designation for expedited review and subsequent authorization for use in
                                                                                                                                 7   the U.S. and abroad. FAC ¶¶ 3, 6, 12, 23, 34, 44, 47–50. Defendants also used
                                                                                                                                 8   mNeonGreen to further efforts in developing their own patents, marketing and sales
                                                                                                                                 9   activity, and validation and quality control efforts. Id.
                                                                                                                                10           Despite downplaying its import, and given these benefits, Defendants’ uses
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   of mNeonGreen throughout the development process made them first to market
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   with a COVID-19 vaccine and has led to billions in revenue and, most importantly,
                                                                                                                                13   saved precious time and lives as a result. FAC ¶ 7. Despite viewing this case as all
                                                                                                                                14   about clinical trials, Defendants in fact made distinct Preclinical Investigatory Uses,
                                                                                                                                15   Clinical Trial Uses, and Post-Approval Uses. FAC ¶¶ 12, 3. And Defendants
                                                                                                                                16   continue using mNeonGreen for commercial purposes such as validation, quality
                                                                                                                                17   control, promotion, and marketing advantage. FAC ¶¶ 44, 34. Having received all
                                                                                                                                18   the benefits, Defendants nevertheless want none of the burdens.
                                                                                                                                19           B.    Defendants’ Motion Relies On Attorney-Argument About Facts
                                                                                                                                20                 Outside The Pleadings

                                                                                                                                21           Defendants filed this pleadings challenge seeking to immunize their multiple
                                                                                                                                22   uses of mNeonGreen and infringement of Allele’s ’221 Patent. An obvious fatal
                                                                                                                                23   flaw is the Motion’s reliance on purported facts outside the complaint.
                                                                                                                                24           For example, Defendants argue that “Allele is still not accusing Pfizer or
                                                                                                                                25   BioNTech of . . . using mNeonGreen in the process of making the vaccine.” Mot.
                                                                                                                                26   2:8–11. On the contrary, the FAC alleges that “[o]nly through use of
                                                                                                                                27   mNeonGreen” were Defendants able to bring their SARS-CoV-2 vaccine to market,
                                                                                                                                28   FAC ¶ 6, and Defendants used mNeonGreen at least in validation and quality
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 -4-                         20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.387 Page 11 of 33



                                                                                                                                 1   control efforts during the manufacturing process, FAC ¶ 44.
                                                                                                                                 2           Similarly, Defendants assert that their use of the ’221 Patent is only “to
                                                                                                                                 3   generate data for the FDA,” Mot. 2:16–19, and that Defendants’ “goal” is to
                                                                                                                                 4   “obtain[] final regulatory approval under a Biologics License Application (‘BLA’)
                                                                                                                                 5   from the FDA,” id. at 1:8–11. See also id. at 8:11–14 (“generate data that will
                                                                                                                                 6   support final FDA approval for the Pfizer/BioNTech vaccine”) and 4:10–12 (“the
                                                                                                                                 7   full BLA when it is submitted”). The FAC is not so narrow, and the Motion fails to
                                                                                                                                 8   support Defendants’ assertion, which is incorrect. Even beyond the research tool
                                                                                                                                 9   nature of the invention, the FAC alleges multiple distinct non-FDA uses by
                                                                                                                                10   Defendants that are still not exempt from infringement.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11           Building upon unpled “facts” about Emergency Use Authorizations
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   (“EUAs”) and Biologic License Applications (“BLAs”), Defendants refer to
                                                                                                                                13   unspecified testing activities and FDA requirements, uniquely within their
                                                                                                                                14   knowledge, to argue that they are authorized to vaccinate the entire country, if not
                                                                                                                                15   the world, at great profit, while openly infringing Plaintiff’s patent, because they
                                                                                                                                16   say a BLA is still to come. Mot. 3:13–21. These “facts” conflict with FAC ¶ 23’s
                                                                                                                                17   pleading that Defendants’ vaccine has FDA authorization, and are used to argue
                                                                                                                                18   that everything, including variant testing, is still related to the hypothetical, unpled
                                                                                                                                19   future submission and approval. Id. at 11:22–28 (“The FDA has not yet granted
                                                                                                                                20   full regulatory approval[.]”). An EUA in any case does not transform all
                                                                                                                                21   exploitations of the ’221 Patent into exempt uses; it is not a free pass for
                                                                                                                                22   infringement; no authority or precedent would make it so.
                                                                                                                                23           The only suggestion in Defendants’ Motion that their infringement was
                                                                                                                                24   “solely for uses reasonably related to the development and submission of
                                                                                                                                25   information” to the FDA, is from attorney argument in Defendants’ Motion, which
                                                                                                                                26   cannot serve as the basis for granting a motion to dismiss under Rule 12(b)(6) –
                                                                                                                                27   especially before any discovery.
                                                                                                                                28           Defendants’ Motion confirms this is not one of those rare opportunities
                                                                                                                                                                                             OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 -5-                          20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.388 Page 12 of 33



                                                                                                                                 1   where an affirmative defense may be posited as a pleadings-stage challenge.
                                                                                                                                 2   III.    LEGAL STANDARD
                                                                                                                                 3           Disputed factual issues cannot be resolved on a motion to dismiss, rather “a
                                                                                                                                 4   district court must accept as true all facts alleged in the complaint, and draw all
                                                                                                                                 5   reasonable inferences in favor of the claimant.” Garot v. Cty. of San Diego, No.
                                                                                                                                 6   19-CV-01650-H-AGS, 2019 WL 5963641, at *2 (S.D. Cal. Nov. 13, 2019).
                                                                                                                                 7   “Dismissal under Rule 12(b)(6) on the basis of an affirmative defense is proper only
                                                                                                                                 8   if the defendant shows some obvious bar to securing relief on the face of the
                                                                                                                                 9   complaint.” ASARCO v. Union Pac. R.R., 765 F.3d 999, 1004 (9th Cir. 2014).
                                                                                                                                10           “[O]rdinarily, affirmative defenses . . . may not be raised on a motion to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   dismiss.” U.S. CFTC v. Monex Credit Co., 931 F.3d 966, 972 (9th Cir. 2019).
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   Dismissal based on an affirmative defense is permitted only when the complaint
                                                                                                                                13   conclusively establishes the defense. Id. at 973. Resolution of an affirmative
                                                                                                                                14   defense on a motion to dismiss based on facts outside the complaint is improper.
                                                                                                                                15   See Garot, 2019 WL 5963641, at *6 (“Defendant’s arguments are better suited to a
                                                                                                                                16   motion for summary judgment when the Court may consider evidence outside of
                                                                                                                                17   the pleadings and the record is more fully developed.”).
                                                                                                                                18           Defendants attempt to overcome this reality by improperly relying on third-
                                                                                                                                19   party documents attached to the FAC to dispute or contradict the well-pled
                                                                                                                                20   allegations, claiming broadly that “documents attached to the complaint” or “relied
                                                                                                                                21   upon but not attached” may be considered on a motion to dismiss. Mot. 7:24–27,
                                                                                                                                22   quoting Toranto v. Jaffurs, 297 F. Supp. 3d 1073, 1084 (S.D. Cal. 2018). But soon
                                                                                                                                23   after Toranto, the Ninth Circuit strongly narrowed such practice to prevent the very
                                                                                                                                24   misuse proposed here:
                                                                                                                                25                 We have stated [] a court may assume an incorporated
                                                                                                                                26                 document’s contents are true for purposes of a motion to
                                                                                                                                                   dismiss under Rule 12(b)(6). While this is generally true,
                                                                                                                                27                 it is improper to assume the truth of an incorporated
                                                                                                                                28                 document if such assumptions only serve to dispute facts
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 -6-                         20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.389 Page 13 of 33



                                                                                                                                 1                 stated in a well-pleaded complaint. This admonition is, of
                                                                                                                                 2                 course, consistent with the prohibition against resolving
                                                                                                                                                   factual disputes at the pleading stage.
                                                                                                                                 3
                                                                                                                                 4   Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1003 (9th Cir. 2018)
                                                                                                                                 5   (quotation omitted). As Defendants had the standard wrong, their argument misses
                                                                                                                                 6   the mark by doing just what the Ninth Circuit prohibited – using attachments to
                                                                                                                                 7   contradict or dispute the well-pled allegations.
                                                                                                                                 8   IV.     THE SAFE HARBOR DOES NOT APPLY TO THE ASSERTED
                                                                                                                                 9           PATENT AS A MATTER OF LAW, AND EVEN IF IT COULD,
                                                                                                                                             WHETHER INFRINGEMENT IS IMMUNIZED UNDER THE SAFE
                                                                                                                                10           HARBOR IS A FACT-SENSITIVE INQUIRY
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11           Allele’s FAC alleges that Defendants are infringing at least claims 1, 2, 4,
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   and 5 of the ’221 Patent by misappropriating mNeonGreen for their SARS-CoV-2
                                                                                                                                13   neutralization assay. E.g., FAC ¶¶ 69, 71. Defendants do not challenge the
                                                                                                                                14   sufficiency of these allegations to state a claim for patent infringement.
                                                                                                                                15           Instead, Defendants raise a defense based on a Safe Harbor exception to
                                                                                                                                16   infringement provided in 35 U.S.C. § 271(e)(1). The Safe Harbor, however, is an
                                                                                                                                17   affirmative defense such that a complaint need not plead around it. See Edwards
                                                                                                                                18   Lifesciences Corp. v. Meril Life Scis. Pvt. Ltd., No. 4:19-CV-06593-HSG, 2020 WL
                                                                                                                                19   789559, at *3 (N.D. Cal. Feb. 18, 2020) (“The procedural posture of these cases
                                                                                                                                20   thus cautions against deciding the applicability of the section 271(e)(1) exemption
                                                                                                                                21   on a motion to dismiss.”); Ventrassist Pty, Ltd. v. Heartware, Inc., 377 F. Supp. 2d
                                                                                                                                22   1278, 1280–81 (S.D. Fla. 2005) (holding “the Section 271(e)(1) safe harbor is an
                                                                                                                                23   affirmative defense” that a plaintiff is “not required to negate . . . in their
                                                                                                                                24   complaint”). On this basis alone, Defendants’ Motion should be denied.
                                                                                                                                25           Further, as set forth below, the Safe Harbor does not apply as a matter of law
                                                                                                                                26   or deprive Allele’s infringement claim of Twombly plausibility, and even if it could
                                                                                                                                27   hypothetically apply, Defendants improperly exceed the pleadings to prematurely
                                                                                                                                28   resolve disputed issues of fact on a Rule 12(b)(6) motion.
                                                                                                                                                                                              OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                  -7-                          20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.390 Page 14 of 33



                                                                                                                                 1           A.    The Safe Harbor Exception to Patent Infringement Liability
                                                                                                                                 2           In 1984, Congress enacted the “Safe Harbor” as Section 202 of the broader
                                                                                                                                 3   Hatch-Waxman Act, 98 Stat. 1585, codified as 35 U.S.C. § 271(e)(1). Specifically,
                                                                                                                                 4   it shall not be an infringement to use a “patented invention . . . solely for uses
                                                                                                                                 5   reasonably related to the development and submission of information under a
                                                                                                                                 6   Federal law which regulates the manufacture, use, or sale of drugs. . . .” Id.
                                                                                                                                 7           Congress understood the Safe Harbor as a “not substantial” impingement on
                                                                                                                                 8   a patent holder’s rights because the only activity immunized would be “a limited
                                                                                                                                 9   amount of testing so that generic manufacturers can establish the bioequivalency of
                                                                                                                                10   a generic substitute” for purposes of premarket approval by the FDA. H. Rep. No.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   98-857, Part 2, 98th Cong., 2d Sess. (Aug. 1, 1984). This temporary Safe Harbor
                                             11682 E L C A M I N O R E A L , S U I T E 400




                                                                                                                                     would not violate the Takings Clause, precisely because generic drug manufacturers
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                                                                                                                13   would be unable to profit from de minimis infringement during the patent term, and
                                                                                                                                14   instead, commercialization would wait until after patent expiration. Id.
                                                                                                                                15   Appropriate use of the Safe Harbor, beyond generics, does not dismantle this
                                                                                                                                16   foundation. See below at pp. 16–17.
                                                                                                                                17           In concert with the Safe Harbor, Congress extended the terms of patents for
                                                                                                                                18   “products” subject to premarket delays by the FDA during drug application review.
                                                                                                                                19   Proveris, 536 F.3d at 1261. “Section 202 of the 1984 Act added the infringement
                                                                                                                                20   shield of 35 U.S.C. § 271(e). Of equal importance, Section 201 of the 1984 Act,” at
                                                                                                                                21   35 U.S.C. § 156, “supplied a partial restoration of patent term when the lengthy
                                                                                                                                22   regulatory approval process delays marketing of patented inventions.” AbTox Inc.
                                                                                                                                23   v. Exitron Corp., 122 F.3d 1019, 1029 (Fed. Cir. 1997); Biogen v. Banner Life Scis,
                                                                                                                                24   956 F.3d 1351, 1355 (Fed. Cir. 2020) (term extension for only one patent covering
                                                                                                                                25   the approved product compensates for the FDA review period). The balance
                                                                                                                                26   achieved by the Safe Harbor is grounded in fairness and respect for the bargain of
                                                                                                                                27   granting a temporary monopoly over patent claims, in exchange for dedicating the
                                                                                                                                28   disclosure to the public benefit at the end of the patent term.
                                                                                                                                                                                             OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 -8-                          20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.391 Page 15 of 33



                                                                                                                                 1           On the one hand, the patentee may obtain an extension, at the back end of its
                                                                                                                                 2   patent term, when its ability to sell a regulated product is initially delayed. On the
                                                                                                                                 3   other hand, limited and appropriate premarket approval testing by a competitor
                                                                                                                                 4   within a Safe harbor, during the patent term, allows an alternative product, typically
                                                                                                                                 5   a generic, to be ready and waiting to be launched when the patent protection ends.
                                                                                                                                 6   But Congress also safeguarded the patentee’s investment-backed expectations
                                                                                                                                 7   because other manufacturers are granted a limited window to infringe the patent
                                                                                                                                 8   with a “me too” product, solely to obtain FDA approval, and without profit until
                                                                                                                                 9   after the patent expires or its use is authorized.
                                                                                                                                10           Naturally then, “[e]xtensive precedent recites the purpose of §271(e)(1) to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   facilitate market entry upon patent expiration” and notably “to compete with
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   patentees.” Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1072
                                                                                                                                13   (Fed. Cir. 2011); see also Proveris, 536 F.3d at 1261; Eli Lilly & Co. v. Medtronic,
                                                                                                                                14   Inc., 496 U.S. 661, 670–671 (1990).
                                                                                                                                15           B.    The Asserted Patent Is Not A Patented Invention Within The
                                                                                                                                                   Meaning Of The Safe Harbor
                                                                                                                                16
                                                                                                                                                   1.     The Safe Harbor Does Not Apply To Research Tools, Which
                                                                                                                                17
                                                                                                                                                          Are Not Extendable Under 35 USC § 156 And Not Subject
                                                                                                                                18                        To FDA Approval
                                                                                                                                19           Patented “research tools” are inventions “used in the development of FDA
                                                                                                                                20   regulatory submissions, but [are] not [themselves] subject to the FDA premarket
                                                                                                                                21   approval process”. Proveris, 536 F.3d at 1265–66. As a matter of law, such
                                                                                                                                22   research tools do not meet the “patented inventions” element of the Safe Harbor,
                                                                                                                                23   and therefore their unauthorized infringement is not immunized. Proveris, 536
                                                                                                                                24   F.3d at 1265–66; Momenta II, 809 F.3d at 619 (“research tools or devices that are
                                                                                                                                25   not themselves subject to FDA approval may not be covered.”); Isis Pharm., Inc. v.
                                                                                                                                26   Santaris Pharma A/S Corp., No. 3:11-cv-2214-GPC-KSC, 2014 WL 794811, at *4
                                                                                                                                27   (S.D. Cal. Feb. 27, 2014) (“The Safe Harbor does not apply, however, when a
                                                                                                                                28   biological compound is used…as a ‘research tool.’”); PSN Ill., LLC v. Abbot Labs.,
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 -9-                         20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.392 Page 16 of 33



                                                                                                                                 1   No. 09C5879, 2011 WL 4442825, at *5–6 (N.D. Ill. Sept. 20, 2011) (denying
                                                                                                                                 2   summary judgment based on the “clear holding” of the Federal Circuit in Proveris
                                                                                                                                 3   “exclud[ing] research tools from the purview of the safe harbor exemption”).
                                                                                                                                 4           Defendants assert that the Safe Harbor confers very broad and indiscriminate
                                                                                                                                 5   immunity, citing to Merck KGaA v. Integra Lifesciences I, Ltd., 545 U.S. 193
                                                                                                                                 6   (2005), a case that preceded Proveris and expressly did not involve research tools:
                                                                                                                                 7                 Respondents have never argued the RGD peptides were
                                                                                                                                                   used … as research tools, and it is apparent from the record
                                                                                                                                 8                 that they were not. … We therefore need not—and do
                                                                                                                                 9                 not—express a view about whether, or to what extent, §
                                                                                                                                                   271(e)(1) exempts from infringement the use of ‘research
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                                   tools’ in the development of information for the regulatory
                                                                                                                                11                 process.
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   Id. at 205 n.7. On remand the Federal Circuit similarly disclaimed that its holding
                                                                                                                                13   decided whether the Safe Harbor includes research tools. Specifically, Judge
                                                                                                                                14   Rader’s dissent highlighted that expanding the “patented invention” element of the
                                                                                                                                15   Safe Harbor in this way would “obliterate all value” of research tool patents and
                                                                                                                                16   “amount only to a charitable (but nondeductible) gift to the pharmaceutical
                                                                                                                                17   industry.” Integra Lifesciences I, 496 F.3d at 1352. The majority rejected any
                                                                                                                                18   notion that the opinion could be applied to research tools because “the parties
                                                                                                                                19   emphatically confirmed that research tools were not at issue,” and therefore “the
                                                                                                                                20   issue [was] not present.” Id. at 1348.
                                                                                                                                21           Proveris – decided the following year – was the Federal Circuit’s opportunity
                                                                                                                                22   to squarely and finally address whether the “patented invention” element of the
                                                                                                                                23   Safe Harbor applies to research tool patents. The Court held it does not.
                                                                                                                                24   Defendants attempt to distinguish Proveris as involving a “patented invention
                                                                                                                                25   . . . not reasonably related to an FDA submission” because it was only “sold to
                                                                                                                                26   customers” who “might arguably use [it] to generate information for the FDA.”
                                                                                                                                27   Mot. 20:9–19. But this diversion to the “reasonable relationship” element is not the
                                                                                                                                28   basis for the court’s holding. Instead, Proveris held a research tool that is not
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 10 -                       20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.393 Page 17 of 33



                                                                                                                                 1   subject to FDA approval or patent term extension is outside the “patented
                                                                                                                                 2   invention” element of the Safe Harbor. See Proveris, 536 F.3d at 1264–66.
                                                                                                                                 3           The patent in Proveris claimed a device that characterized aerosol sprays
                                                                                                                                 4   used in drug delivery devices. 536 F.3d at 1258. The defendant manufactured a
                                                                                                                                 5   device that infringed the patents and was used solely to obtain data to support FDA
                                                                                                                                 6   approval of aerosol products. Id. at 1259–60. The defendant argued that its
                                                                                                                                 7   infringing use was “‘reasonably related’ to the ‘development and submission of
                                                                                                                                 8   information’ pertinent to the FDA premarket approval required for inhaler-based
                                                                                                                                 9   drug delivery devices.” Id. at 1266. The Federal Circuit found defendant’s
                                                                                                                                10   argument immaterial because they failed to carry their burden on the “patented
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   invention” element, which it held was one of two “critical terms” in the Safe
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   Harbor: “The problem with that argument is that it is premised on the proposition
                                                                                                                                13   that the device claimed in the ‘400 patent is, for purposes of section 271(e)(1), a
                                                                                                                                14   ‘patented invention.’ As we have just seen, it is not. We therefore reject the
                                                                                                                                15   argument.” Id. at 1266, 1262.
                                                                                                                                16           In reaching this holding, the Federal Circuit carefully reviewed the Eli Lilly
                                                                                                                                17   decision, noting that “sections 156 and 271(e)(1) were enacted in order to eliminate
                                                                                                                                18   two unintended distortions of the effective patent term resulting from premarket
                                                                                                                                19   approval required of certain products pursuant to the FDCA.” Proveris, 536 F.3d at
                                                                                                                                20   1265, citing Eli Lilly, 496 U.S. at 669–70. In Eli Lilly, the Supreme Court
                                                                                                                                21   explained that “the first distortion was the reduction of effective patent life caused
                                                                                                                                22   by the FDA premarket approval process,” which was remedied by Section 156. Eli
                                                                                                                                23   Lilly, 496 U.S. at 669. The “second distortion was the de facto extension of
                                                                                                                                24   effective patent life at the end of the patent term – also caused by the FDA
                                                                                                                                25   premarket approval process,” which was remedied by Section 271(e)(1). Id.
                                                                                                                                26           The patented device in Proveris was neither subject to regulatory approval
                                                                                                                                27   nor eligible for patent term extension under Section 156. Rather, it was a research
                                                                                                                                28   tool and therefore “not…a ‘patented invention’” within the Safe Harbor. Proveris,
                                                                                                                                                                                             OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 - 11 -                       20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.394 Page 18 of 33



                                                                                                                                 1   536 F.3d at 1265.
                                                                                                                                 2           Defendants suggest that Eli Lilly somehow held a “patented invention” to
                                                                                                                                 3   include “all inventions” period. Mot. 8:25–9:2, 19:10–15. As the Supreme Court
                                                                                                                                 4   explained, and consistent with the legislative history, the “patented invention”
                                                                                                                                 5   element includes all products listed in Section 156(f), namely a drug product or
                                                                                                                                 6   medical device, food additive or color additive subject to regulation under the
                                                                                                                                 7   Federal Food, Drug, and Cosmetic Act. See Eli Lilly, 496 U.S. at 672; Proveris,
                                                                                                                                 8   536 F.3d at 1265 (discussing Eli Lilly); 35 U.S.C. 156(f)(1). Absent from Section
                                                                                                                                 9   156(f) and the Safe Harbor is a research tool that is not subject to FDA regulation.
                                                                                                                                10   And even if it is not already apparent that research tools are outside the Safe
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   Harbor, the Supreme Court held that “unless the context otherwise indicates
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   . . . the term ‘invention’ means invention or discovery.” Eli Lilly, 496 U.S. at 665
                                                                                                                                13   quoting 35 U.S.C. § 100(a) (emphasis added). Proveris rejected an unjustifiably-
                                                                                                                                14   broad interpretation of Eli Lilly and found such “context otherwise indicat[ing]”
                                                                                                                                15   that research tools are outside the ambit of Section 271(e)(1). 536 F.3d at 1263.
                                                                                                                                16           Thus, Proveris is directly on point, squarely resolves the issue, is still the law
                                                                                                                                17   of the land, and disposes of Defendants’ Safe Harbor theory. See Deckers Corp. v.
                                                                                                                                18   United States, 752 F.3d 949, 964 (Fed. Cir. 2014) (courts are “bound by the
                                                                                                                                19   precedential decisions of prior panels unless and until overruled by an intervening
                                                                                                                                20   Supreme Court or en banc decision”).
                                                                                                                                21           Defendants fail to cite a single case to the contrary. Instead, Defendants’
                                                                                                                                22   lead case involved a belated attempt at oral argument to introduce a new theory that
                                                                                                                                23   the patent at issue claimed a research tool. See Katz v. Avanir Pharm., No.
                                                                                                                                24   06CV0496 DMS (LSP), 2007 WL 9776599, at *7 (S.D. Cal. Aug. 21, 2007).
                                                                                                                                25   Decided in 2007, the year before Proveris, the district court found no guiding
                                                                                                                                26   authority on the relationship of the Safe Harbor to a research tool. Id. The Federal
                                                                                                                                27   Circuit answered that question in Proveris the following year, meaning Katz is not
                                                                                                                                28   good law on this point. Further, it is unsurprising there was a failure of evidence on
                                                                                                                                                                                              OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 - 12 -                        20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.395 Page 19 of 33



                                                                                                                                 1   summary judgment, since the argument only came orally, after briefing was closed.
                                                                                                                                 2   Finally, unlike the generally applicable research tool of the ’271 Patent, the patent
                                                                                                                                 3   in Katz was specifically for IgE drug development, and led to a new drug
                                                                                                                                 4   application regarding IgE regulation. Contrast id. at *2 with FAC ¶ 53
                                                                                                                                 5   (mNeonGreen is “a reliable surrogate for high-throughput drug discovery” that
                                                                                                                                 6   “represents a major tool for the research community . . . .”).
                                                                                                                                 7           Defendants’ remaining cases are similarly inapt. In Teva Pharm. USA, Inc.
                                                                                                                                 8   v. Sandoz Inc., the asserted patents were not found to be research tools, but rather
                                                                                                                                 9   they all “relate[d] to [Plaintiff Teva’s] branded glatiramer acetate product marketed
                                                                                                                                10   under the name Copaxone,” and Teva’s attempt to use its patents related to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   Copaxone to prevent the Defendant from obtaining ANDA approval for its
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   competing generic. No. 09 CIV. 10112 KBF, 2013 WL 3732867, at *1, *7
                                                                                                                                13   (S.D.N.Y. July 16, 2013). In contrast, Defendants here are not seeking approval for
                                                                                                                                14   a generic to compete with Allele, but are profiting on a high-demand product from
                                                                                                                                15   their infringement of Plaintiff’s crucial research tool. See id. at *2 (“defendants
                                                                                                                                16   have used the patented products and methods claimed by Teva’s patents-in-suit in
                                                                                                                                17   preparing Mylan and Sandoz’s ANDAs”). Finally, the Sandoz district court, at
                                                                                                                                18   2013 WL 3732867, *5, relied on Momenta Pharms. v. Amphastar Pharms., 686
                                                                                                                                19   F.3d 1348 (Fed. Cir. 2012) (“Momenta I”), which was overruled by Momenta II,
                                                                                                                                20   809 F.3d at 619, as “manifestly unjust.”
                                                                                                                                21           Defendants’ remaining cases do not even address the Safe Harbor applied to
                                                                                                                                22   research tools. See Mot. 20:4–8, citing Classen Immunotherapies, Inc. v. Elan
                                                                                                                                23   Pharmaceuticals, Inc., 786 F.3d 892, 897 (Fed. Cir. 2011) and Bristol-Myers
                                                                                                                                24   Squibb Co. v. Rhone-Poulenc Rorer, Inc., No. 95 Civ. 8833 (RPP), 2001
                                                                                                                                25   WL1512597, at *3 (S.D.N.Y. Nov. 28, 2001). Specifically, similar to the Merck
                                                                                                                                26   case, whether the “patented invention” element of the Safe Harbor encompasses
                                                                                                                                27   research tools was not at issue and instead the disputes primarily centered on
                                                                                                                                28   whether the defendants’ uses fell within the “reasonably related” element of the
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                               - 13 -                        20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.396 Page 20 of 33



                                                                                                                                 1   Safe Harbor. See Classen, 786 F.3d at 897; Bristol-Myers Squibb Co., 2001
                                                                                                                                 2   WL1512597, at *3–*4. No case can be stretched to convey that research tools are
                                                                                                                                 3   patentable, but nonetheless unenforceable, if used without permission to research,
                                                                                                                                 4   develop, and market a regulated drug. See id.
                                                                                                                                 5           It is now black letter law that the Safe Harbor exception to infringement does
                                                                                                                                 6   not apply to research tools. In any event, even Defendants agree that there are
                                                                                                                                 7   circumstances where “use of a patented invention alleged to be a ‘research tool’
                                                                                                                                 8   may not be protected by the safe harbor”. Mot. 20:9–12. Defendants have not met
                                                                                                                                 9   their burden of proving they are “in” the Safe Harbor. Plaintiff does not have to
                                                                                                                                10   prove they are “out,” although its pleadings effectively do so. It would be
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   manifestly improper to determine that the Safe Harbor categorically shields
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   Defendants from all infringement, without the benefit of discovery, and without
                                                                                                                                13   summary judgment briefing, should any party so move.
                                                                                                                                14                 2.     The ’221 Patent Claims A Research Tool, Outside The Scope
                                                                                                                                15                        Of The “Patented Invention” Element Of The Safe Harbor

                                                                                                                                16           Defendants do not dispute that the ’221 Patent claims a research tool. The
                                                                                                                                17   Patent is commercialized by Plaintiff in an embodiment called mNeonGreen. Since
                                                                                                                                18   research tools are outside the scope of the “patented invention” element of the Safe
                                                                                                                                19   Harbor, then Defendants’ use of mNeonGreen is not immunized from infringement.
                                                                                                                                20           Under the Federal Circuit’s controlling precedent, research tools are
                                                                                                                                21   inventions not subject to the FDA premarket approval process, but are used in
                                                                                                                                22   development, i.e., “tools that scientists use in the laboratory including cell lines,
                                                                                                                                23   monoclonal antibodies, reagents, animal models, growth factors, combinatorial
                                                                                                                                24   chemistry and DNA libraries, clones and cloning tools (such as PCR), methods,
                                                                                                                                25   laboratory equipment and machines.” Integra Lifesciences I, 496 F.3d at 1347 n.3,
                                                                                                                                26   quoting The National Institutes of Health, 64 Fed.Reg. 72,090, 72092 n. 1 (Dec. 23,
                                                                                                                                27   1999); Proveris, 536 F.3d at 1265–66.
                                                                                                                                28           The ’221 Patent is directed to specific nucleic and amino acid sequences that
                                                                                                                                                                                             OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 14 -                        20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.397 Page 21 of 33



                                                                                                                                 1   define a monomeric green/yellow fluorescent DNA and protein, including
                                                                                                                                 2   mNeonGreen. See FAC ¶ 27, 29, 31. mNeonGreen is an artificial fluorescent
                                                                                                                                 3   probe that Allele painstakingly developed over many years through the unique
                                                                                                                                 4   insight of its inventors. FAC ¶ 2.
                                                                                                                                 5           The FAC alleges, which must be taken as true, that Defendants used Allele’s
                                                                                                                                 6   patented mNeonGreen as a research tool. FAC ¶ 39, 43, 49. Specifically,
                                                                                                                                 7   Defendants used mNeonGreen in a reporter assay to rapidly evaluate and narrow
                                                                                                                                 8   vaccine candidates and vet the accused BNT162 vaccine. FAC ¶¶ 36–37.
                                                                                                                                 9           The reporter assay used by Defendants comprises a genetic sequence
                                                                                                                                10   encoding Allele’s novel mNeonGreen protein, conjoined with a genetic sequence
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   encoding SARS-Cov-2 proteins, so that fluorescence (from the mNeonGreen)
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   above a threshold indicates replicating coronavirus, whereas fluorescence below the
                                                                                                                                13   threshold indicates that viral replication has been inhibited. FAC ¶¶ 51, 52.
                                                                                                                                14   Accordingly, in developing their COVID-19 vaccine, Defendants used a research
                                                                                                                                15   tool that is fundamentally based on Allele’s patented mNeonGreen. FAC ¶ 23.
                                                                                                                                16           The patented mNeonGreen is a uniquely powerful tool, and applications are
                                                                                                                                17   not limited to SARS-Cov-2, or even viruses. As reported by Defendants’
                                                                                                                                18   collaborators, the mNeonGreen reporter assay is a highly-valued alternative to
                                                                                                                                19   standard plaque assay and quantification techniques:
                                                                                                                                20                 The icSARS-CoV-2-mNG reporter virus allows the use of
                                                                                                                                21                 fluorescence as a surrogate readout for viral replication.
                                                                                                                                                   Compared with a standard plaque assay or median tissue
                                                                                                                                22                 culture infectious dose (TCID50) quantification, the
                                                                                                                                23                 fluorescent readout shortens the assay turnaround time by
                                                                                                                                                   several days. In addition, the fluorescent readout offers a
                                                                                                                                24                 quantitative measure that is less labor-intensive than the
                                                                                                                                25                 traditional means of viral titer reduction. Furthermore, the
                                                                                                                                                   mNG-virus-based assay could be automated in a high-
                                                                                                                                26                 throughput format to screen compounds against viral
                                                                                                                                27                 replication. FAC ¶ 7.
                                                                                                                                28           Other scientists have also observed that mNeonGreen is a robust, gold
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 15 -                       20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.398 Page 22 of 33



                                                                                                                                 1   standard tool for rapid characterization and development of “countermeasures” for
                                                                                                                                 2   a variety of emerging infections. FAC ¶ 53; see also id. ¶¶ 8, 34. The patented
                                                                                                                                 3   invention is a broad and flexible discovery-inducing innovation in biotechnology
                                                                                                                                 4   and medicine, and its versatility provides a wide array of uses outside of COVID-19
                                                                                                                                 5   therapeutics. FAC ¶ 9; id. ¶ 29 (“mNeonGreen proteins ‘have exceptional utility as
                                                                                                                                 6   a biomarker and/or protein fusion tag, and have shown great usefulness as a FRET
                                                                                                                                 7   acceptor for the newest generation of cyan fluorescent proteins.’”). The
                                                                                                                                 8   mNeonGreen reporter virus used by Defendants was further described by scientists
                                                                                                                                 9   as “a reliable surrogate for high-throughput drug discovery” that “represents a
                                                                                                                                10   major tool for the research community . . . .” FAC ¶ 53.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11           The ’221 Patent and mNeonGreen is a research tool, plain and simple, which
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   takes it outside the scope of “patented inventions” that are subject to the Safe
                                                                                                                                13   Harbor. Indeed, for the very reason Defendants say they can infringe with impunity
                                                                                                                                14   (its only use is for research) is a principle reason they cannot. The ’221 Patent (and
                                                                                                                                15   the mNeonGreen technology covered by it) is not subject to review by the FDA or
                                                                                                                                16   any Federal law which regulates the manufacture, use, or sale of drugs or veterinary
                                                                                                                                17   biological products. As a result, the ’221 Patent is ineligible for patent term
                                                                                                                                18   extension under Section 156. FAC ¶ 32. Defendants also have not infringed the
                                                                                                                                19   ’221 Patent in order to manufacture a generic product or enter the market with a
                                                                                                                                20   product that competes with mNeonGreen. FAC ¶ 45.
                                                                                                                                21           Defendants invite an untenable violation of the Constitution’s Takings
                                                                                                                                22   Clause. Defendants have willfully infringed, and proclaim they will continue
                                                                                                                                23   indefinitely, without ever compensating Plaintiffs. FAC ¶¶ 12, 64–66; Mot. 1:23–
                                                                                                                                24   2:3. Totally immunizing patent infringement and resulting monetary damages
                                                                                                                                25   during a research tool’s patent term, as Defendants suggest, would fatally
                                                                                                                                26   imbalance the Safe Harbor, contradicting Congress’ intent, and violating the
                                                                                                                                27   Takings Clause. It is a long-established mandate that statutes must be interpreted
                                                                                                                                28   so as to avoid such a Constitutional violation. Jones v. U.S., 529 U.S. 848, 857
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                               - 16 -                        20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.399 Page 23 of 33



                                                                                                                                 1   (2000), quoting U.S. v. Delaware & Hudson Co., 213 U.S. 366, 408 (1909) (“where
                                                                                                                                 2   a statute is susceptible of two constructions, by one of which grave and doubtful
                                                                                                                                 3   constitutional questions arise and by the other of which such questions are avoided,
                                                                                                                                 4   our duty is to adopt the latter.”). As Judge Rader observed, interpreting the Safe
                                                                                                                                 5   Harbor to immunize infringement of research tool patents as Defendants argue
                                                                                                                                 6   would “obliterate all value” in such patents.
                                                                                                                                 7           Defendants claim it is immaterial that they are not marketing a competing
                                                                                                                                 8   product, the FDA does not require them to infringe, and the ’221 Patent is not about
                                                                                                                                 9   to expire. Mot. 12:6–24. But these allegations demonstrate that, unlike a generic
                                                                                                                                10   manufacturer who must incidentally infringe a patent covering a regulated product,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   in order to prepare to compete in the marketplace, the ’221 Patent claims a research
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   tool that Defendants are not required to use, nor is infringing the ’221 Patent
                                                                                                                                13   inherent in Defendants’ vaccine itself. Their misappropriation of the patent is not
                                                                                                                                14   incidental, reasonably de minimis, and balanced by statute, so as to place competing
                                                                                                                                15   parties on even ground. Still, Defendants are seeking indefinite immunity,
                                                                                                                                16   apparently for the entire term of the patent, in hopes of profiteering from the unique
                                                                                                                                17   advantages they took from Allele’s patented invention. Defendants plainly are “not
                                                                                                                                18   within the category of entities for whom the safe harbor provision was designed to
                                                                                                                                19   provide relief.” Proveris, 536 F.3d at 1265.
                                                                                                                                20           As in Proveris, the patented product is a research tool not subject to FDA
                                                                                                                                21   premarket approval, not subject to patent term extension under Section 156, and
                                                                                                                                22   outside a Safe Harbor immunization from claims of infringement. 536 F.3d at 1265.
                                                                                                                                23           C.    Even If The Asserted Patent Was Subject To The Safe Harbor,
                                                                                                                                24                 Defendants’ Uses Of The Asserted Patent Are Not Protected

                                                                                                                                25           As a separate and independent basis for denying the Motion, Defendants
                                                                                                                                26   have failed to demonstrate that the Safe Harbor applies to each category of use
                                                                                                                                27   alleged in the FAC. “Each of the accused activities must be evaluated separately to
                                                                                                                                28   determine whether the exemption applies.” Merck, 545 U.S. at 200. At most,
                                                                                                                                                                                           OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 17 -                      20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.400 Page 24 of 33



                                                                                                                                 1   Defendants (incorrectly) assert that one of the infringing uses (vaguely, “clinical
                                                                                                                                 2   trials”) is immunized under the Safe Harbor. Accordingly, it is undisputed on the
                                                                                                                                 3   current record that other infringing uses are not subject to Safe Harbor and therefore
                                                                                                                                 4   the Motion should be denied.
                                                                                                                                 5                 1.    Each Of Defendants’ Uses Is Not “Reasonably Related” To
                                                                                                                                 6                       Information Required Under Federal Law

                                                                                                                                 7           Defendants invoke the Safe Harbor based on a recasting of their infringement
                                                                                                                                 8   as a limited use and only “to generate data for the FDA.” Mot. 2:16–19. But the
                                                                                                                                 9   FAC alleges numerous other uses that Defendants essentially ignore. Defendants
                                                                                                                                10   have the burden to demonstrate that each of those uses is reasonably related to the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   development and submission of information to the FDA. Amgen Inc. v. Hospira,
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   Inc., 944 F.3d 1327, 1340 (Fed. Cir. 2019). “It is incorrect to ‘assume[] that all
                                                                                                                                13   otherwise infringing activities are exempt if conducted during the period before
                                                                                                                                14   regulatory approval is granted.’” Hospira, 944 F.3d at 1339 n.2, quoting Amgen. v.
                                                                                                                                15   ITC, 565 F.3d 846, 852 (Fed. Cir. 2009); see also Edwards Lifesciences, 2020 WL
                                                                                                                                16   789559, at *3 (denying motion to dismiss on Safe Harbor grounds where accused
                                                                                                                                17   activity took place before FDA approval of infringing product).
                                                                                                                                18           The categories of Defendants’ uses include Defendants’ Preclinical
                                                                                                                                19   Investigatory Uses (winnowing an unmanageable number of vaccine candidates
                                                                                                                                20   down to four lead candidates), Clinical Trial Uses (Phases I, II and III), and Post-
                                                                                                                                21   Approval Marketing Uses (e.g., testing against new COVID-19 strains). FAC
                                                                                                                                22   ¶¶ 12, 3. And from the time of the Clinical Trial Uses onward, Defendants were
                                                                                                                                23   separately making uses “for commercial purposes such as validation, quality
                                                                                                                                24   control, promotion, and marketing advantage.” FAC ¶ 44.
                                                                                                                                25           First, as to the Preclinical Investigatory Uses, rapidly winnowing from an
                                                                                                                                26   unmanageable number of candidates is not “reasonably related” to the development
                                                                                                                                27   and submission of information required under federal law. Even Defendants are
                                                                                                                                28   forced to concede that infringement for “screening ‘thousands of potential drug
                                                                                                                                                                                           OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 18 -                      20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.401 Page 25 of 33



                                                                                                                                 1   candidates for activity’” is not “reasonably related to an FDA Submission.” Mot.
                                                                                                                                 2   20:11–12, 21:9–10, quoting PSN Ill., 2011 WL 4442825, at *1, *6. Defendants
                                                                                                                                 3   baldly assert that allegations of use for research and development “add nothing to
                                                                                                                                 4   the analysis” and the allegations are “implausible.” Mot. 13:10–13, 14:1–4. On the
                                                                                                                                 5   contrary, the FAC specifically alleges that Defendants used mNeonGreen to rapidly
                                                                                                                                 6   arrive at four (4) vaccine candidates, and ultimately select their BNT162 mRNA-
                                                                                                                                 7   based COVID-19 vaccine candidate. FAC ¶ 3.
                                                                                                                                 8           That Defendants adopt a posture of incredulous disagreement is not grounds
                                                                                                                                 9   for dismissal, nor is a call for more “clarity” in the FAC about details known only
                                                                                                                                10   to them. Mot. 8:1–7. If anything, it is Defendants who are “nonsensical” in
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   suggesting (outside the pleadings) that winnowing did not occur or was
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   manageable, or that the only way to winnow is by infringement using human
                                                                                                                                13   subjects and is therefore exempt. Mot. 15:27–27. These are disputed factual
                                                                                                                                14   contentions improperly injected into a motion to dismiss. To the extent Defendants
                                                                                                                                15   are suggesting that it is implausible to use mNeonGreen at the preclinical stage at
                                                                                                                                16   all, scientists praise the reporter virus with Allele’s patented sequence for
                                                                                                                                17   mNeonGreen for enabling “a rapid, high throughput platform to test COVID-19
                                                                                                                                18   patient sera,” a potent research tool that is not limited to use at any particular stage
                                                                                                                                19   of research as Defendants’ attorney-argument suggests. See FAC ¶ 51; id. ¶ 53 (“a
                                                                                                                                20   reliable surrogate for high-throughput discovery”). The FAC’s allegations of such
                                                                                                                                21   fact directly refute Defendants’ argument that “Allele’s ‘winnowing’ allegations …
                                                                                                                                22   are implausible.” Mot. 15:20–21.
                                                                                                                                23           As Defendants concede, “basic scientific research” is not protected by the
                                                                                                                                24   safe harbor. Mot. 13:19–27, citing Merck, 545 U.S. at 205–06. And Allele did not
                                                                                                                                25   concede that the results of the Pre-Clinical Investigatory Uses were used to support
                                                                                                                                26   FDA approval, or go beyond basic scientific research, despite Defendants’ assertion
                                                                                                                                27   to the contrary. Mot. 14:15-17.
                                                                                                                                28           Second, even during the Clinical Testing period, distinct uses with
                                                                                                                                                                                             OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 19 -                        20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.402 Page 26 of 33



                                                                                                                                 1   sufficiently commercial purposes were not “reasonably related” to the development
                                                                                                                                 2   and submission of information required under federal law. Hospira, 944 F.3d at
                                                                                                                                 3   1339–41 (affirming jury finding that drug batch manufacture during FDA approval
                                                                                                                                 4   fell outside the safe harbor because evidence showed it was not required and was
                                                                                                                                 5   intended for commercial inventory); PSN Ill., 2011 WL 4442825, at *5–6 (safe
                                                                                                                                 6   harbor allows a limited amount of testing so that generic manufacturers can
                                                                                                                                 7   establish the bioequivalency of a generic substitute).
                                                                                                                                 8           Defendants assert that “use or disclosure of data from clinical testing is not
                                                                                                                                 9   an act of infringement.” Mot. 16:23–25. But the law is not that broad. First, the
                                                                                                                                10   clinical study must be deemed “exempt,” and second, even if exempt, it must be
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   established that the “subsequent disclosure or use is itself not an act of infringement
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   of the asserted claims.” Classen, 786 F.2d at 898, citing Telectronics Pacing Sys. v.
                                                                                                                                13   Ventritex, Inc., 982 F.2d 1520, 1523-24 (Fed. Cir. 1992); see also Edwards
                                                                                                                                14   Lifesciences, 2020 WL 789559, at *3 (“The Court is not convinced that
                                                                                                                                15   Telectronics and its progeny establish a ‘per se’ rule that obviates the need for any
                                                                                                                                16   further factual inquiry.”). Defendants’ reliance on the subsequent summary
                                                                                                                                17   judgment ruling in Edwards Lifesciences is similarly unavailing because in that
                                                                                                                                18   case the use at issue was importing the accused product for purposes of recruiting
                                                                                                                                19   clinical investigators, a use that the Federal Circuit has previously held to fall
                                                                                                                                20   within the Safe Harbor. Edwards Lifesciences Corp. v. Meril Life Scis. PVT. Ltd.,
                                                                                                                                21   No. 19-CV-06593-HSG, 2020 WL 6118533, at *6–*7 (N.D. Cal. Oct. 16, 2020).
                                                                                                                                22   Allele has not alleged that type of use here. Once again, Defendants’ misplaced
                                                                                                                                23   argument relies on its myopic effort to label all of its infringing uses as limited to
                                                                                                                                24   clinical trials, which they deem “safe” by their own definition.1
                                                                                                                                25   1
                                                                                                                                       Defendants’ remaining cases are similarly distinguishable as they involve use for
                                                                                                                                26   clinical trials, but not other unprotected infringement activities. See AbTox, Inc.,
                                                                                                                                     122 F.3d at 1027 (on appeal from grant of summary judgment, holding the
                                                                                                                                27
                                                                                                                                     infringing use was for obtaining FDA approval and no marketing or commercial
                                                                                                                                28   activity of accused product had occurred); Intermedics, Inc. v. Ventritex, Inc., 775
                                                                                                                                                                                              OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                 - 20 -                        20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.403 Page 27 of 33



                                                                                                                                 1           Defendants’ uses of mNeonGreen throughout the development process
                                                                                                                                 2   beyond clinical trials and for uses other than generating data for regulatory
                                                                                                                                 3   approval, for eventual distribution of a commercial vaccine and post-approval
                                                                                                                                 4   testing, has contributed to Defendants receiving billions in revenue. FAC ¶ 7; see
                                                                                                                                 5   also id. ¶ 44 (“commercial purposes such as validation, quality control, promotion,
                                                                                                                                 6   and marketing advantage”).
                                                                                                                                 7           Third, the testing in Post-Approval Marketing Uses – related as it is to
                                                                                                                                 8   activities to better compete in the marketplace – is not “reasonably related” to
                                                                                                                                 9   developing and submitting information required under federal law. Edwards
                                                                                                                                10   Lifesciences, 2020 WL 789559, at *3 (safe harbor does not apply to marketing
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   purposes). Defendants have continued their use of the patented invention to probe
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   20 new COVID-19 strains, not for obtaining FDA approval of a vaccine already
                                                                                                                                13   marketed for widespread use, but to compete better by “highlighting to potential
                                                                                                                                14   purchasers and users of the vaccine added benefits of using Defendant’s BNT162
                                                                                                                                15   vaccine instead of other vaccines.” FAC ¶ 57. Defendants repeat their
                                                                                                                                16   conclusionary refrain that such use is “related to information for submission to the
                                                                                                                                17   FDA in support of regulatory approval,” and suggest more approvals are yet to
                                                                                                                                18   come. Mot. 12:1–4. But this attempts to dispute and contradict the FAC, which is
                                                                                                                                19
                                                                                                                                     F. Supp. 1269, 1273 (N.D. Cal. 1991) (holding on summary judgment that
                                                                                                                                20   defendants’ infringement for clinical testing to obtain necessary data for FDA
                                                                                                                                     submission was exempt); Alphamed Pharms. Corp. v. Arriva Pharms., Inc., 391 F.
                                                                                                                                21
                                                                                                                                     Supp. 2d 1148, 1159 (S.D. Fla. 2005) (“the TAC only contains allegations that
                                                                                                                                22   Arriva has been conducting clinical trials relating to AAT for use in ear
                                                                                                                                     infections”); Med. Diagnostic Lab., L.L.C. v. Protagonist Therapeutics, Inc., 298 F.
                                                                                                                                23
                                                                                                                                     Supp. 3d 1241, 1248 (N.D. Cal. 2018) (“the only specific examples alleged [we]re
                                                                                                                                24   the sales . . . in connection with clinical trials”); Galderma Labs., L.P. v. Medinter
                                                                                                                                     US, LLC, No. 18-cv-1892-CFC-CJB, 2020 WL 871507, at *3 (D. Del. Feb. 14,
                                                                                                                                25
                                                                                                                                     2020) (court could not conclude that the patented invention was used “for purposes
                                                                                                                                26   unrelated to . . . clinical trials”). Further, “if there are any actual, non-de minimis
                                                                                                                                     uses that are not reasonably related to generating data for the FDA, the exemption
                                                                                                                                27
                                                                                                                                     will not protect” an infringer. Intermedics, 775 F. Supp. at 1280. As set forth
                                                                                                                                28   herein, Allele alleges such non-de minimis uses.
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 21 -                       20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.404 Page 28 of 33



                                                                                                                                 1   improper on this Motion. See above Section III at pp. 6–7.
                                                                                                                                 2           Fourth, infringement for quality control uses is also not “reasonably related”
                                                                                                                                 3   because it is manufacturing the product to sell at market, not obtaining regulatory
                                                                                                                                 4   approval. Momenta II, 809 F.3d at 620 (Even if required to be routinely submitted
                                                                                                                                 5   to the FDA, “[t]he routine quality control testing of each batch of generic
                                                                                                                                 6   enoxaparin as part of the post-approval, commercial production process is therefore
                                                                                                                                 7   not ‘reasonably related to the development and submission of information’ to the
                                                                                                                                 8   FDA, and it was clearly erroneous to conclude otherwise.”).2 The FAC alleges that
                                                                                                                                 9   Defendants have used and continue to use mNeonGreen for quality control
                                                                                                                                10   purposes related to commercialization of their vaccine. FAC ¶¶ 44, 34.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11           Fifth, infringing uses to advance international commercialization and patent
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   applications are not immunized from infringement because they are not necessarily
                                                                                                                                13   “reasonably related” to submissions under federal law. Chang v. Biosuccess
                                                                                                                                14   Biotech Co., 76 F. Supp. 3d 1022, 1037 (C.D. Cal. 2014) (denying summary
                                                                                                                                15   judgment on Section 271(e)(1) where defendant submitted for foreign patents); PSN
                                                                                                                                16   Ill., 2011 WL 4442825, at *6 (“Defendants were not infringing on the S1P2
                                                                                                                                17   receptors in order to obtain FDA approval to introduce a generic receptor to
                                                                                                                                18   compete in the marketplace when the patent on those receptors expired. They were
                                                                                                                                19   using a patented invention to develop their own patentable product.”). The FAC
                                                                                                                                20   alleges that Defendants have enjoyed commercial use overseas with foreign sales
                                                                                                                                21   anticipated to comprise the majority of Defendants’ revenue, including through
                                                                                                                                22   lucrative vaccine contracts, with revenue forecasts up to $26.44 billion. FAC ¶¶ 47,
                                                                                                                                23   48, 34. To protect their foreign interest, Defendants have also applied for patent
                                                                                                                                24   coverage and forcefully opposed the World Health Organization’s initiative to
                                                                                                                                25   expand vaccine access to poor countries by granting compulsory patent rights or
                                                                                                                                26   otherwise relaxing patent laws. FAC ¶¶ 47, 50. Defendants’ infringing uses to
                                                                                                                                27   2
                                                                                                                                      Momenta II’s holding rejected its contrary earlier preliminary injunction holding
                                                                                                                                28   (which Defendants cite, Mot. 12:10–14) as clearly erroneous. Id. at 620.
                                                                                                                                                                                            OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 22 -                       20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.405 Page 29 of 33



                                                                                                                                 1   advance interests abroad fall outside the Safe Harbor immunity.
                                                                                                                                 2           These numerous uses, ignored in Defendants’ Motion, are not reasonably
                                                                                                                                 3   related to the development and submission of information to the FDA and are
                                                                                                                                 4   outside of any immunity under the Safe Harbor. See, e.g. Classen, 659 F.3d at
                                                                                                                                 5   1070 (“The statute does not apply to information that may be routinely reported to
                                                                                                                                 6   the FDA, long after marketing approval has been obtained.”). Defendants have not
                                                                                                                                 7   met their burden to demonstrate that each infringing use is immunized.
                                                                                                                                 8           At a minimum, Defendants’ various uses present disputed issues of fact to be
                                                                                                                                 9   decided after discovery. Isis Pharm., 2014 WL 794811, at *12 (“disputes of
                                                                                                                                10   material fact exist with regard to whether Santaris’s collaboration agreements are
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   ‘reasonably related to the development and submission of information’ to the
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   FDA”); see also Amgen, Inc. v. Hoechst Marion Roussel, Inc., 3 F. Supp. 2d 104,
                                                                                                                                13   106 (D. Mass. 1998) (dismissal and summary judgment denied to allow for
                                                                                                                                14   discovery). Accordingly, Defendants’ motion should be denied.
                                                                                                                                15                 2.    Defendants’ Use Is Not “Solely” To Obtain Information
                                                                                                                                16                       Required Under Federal Law

                                                                                                                                17           Even if, after discovery, Defendants could carry their burden to demonstrate
                                                                                                                                18   some of their uses are reasonably related to the development and submission of
                                                                                                                                19   information to the FDA, Defendants will further need to demonstrate that those
                                                                                                                                20   infringing uses are “solely” to obtain information required by the FDA. Chang, 76
                                                                                                                                21   F. Supp. 3d at 1035 (“The Chang Parties have not presented evidence sufficient to
                                                                                                                                22   establish that this importation of TPA was for the sole purpose of developing
                                                                                                                                23   information to submit to the FDA.”).
                                                                                                                                24           As set forth above, Defendants’ numerous uses are far afield from solely uses
                                                                                                                                25   reasonably related to required FDA submissions:
                                                                                                                                26           First, Defendants’ infringement is not “solely for” obtaining information
                                                                                                                                27   required by the FDA because it was to support patent applications. See PSN Ill.,
                                                                                                                                28   2011 WL 4442825, at *6 (holding Safe Harbor did not apply where defendants
                                                                                                                                                                                           OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                               - 23 -                       20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.406 Page 30 of 33



                                                                                                                                 1   “were using a patented invention to develop their own patentable product.”).
                                                                                                                                 2           Second, Defendants’ infringement is not “solely for” obtaining information
                                                                                                                                 3   required by the FDA because it was used for foreign regulatory approvals over
                                                                                                                                 4   which the FDA has no control or involvement. NeoRx Corp. v. Immunomedics,
                                                                                                                                 5   Inc., 877 F. Supp. 202, 207–8 (D.N.J. 1994) (after full factual development, finding
                                                                                                                                 6   certain uses of vials were for foreign regulatory approval and had a sufficiently
                                                                                                                                 7   unclear connection to FDA approval so as to fall outside of Section 271(e)(1) on
                                                                                                                                 8   summary judgment) citing inter alia Telectronics Pacing Sys., Inc. v. Veritext, 982
                                                                                                                                 9   F.2d 152, 1524 (Fed. Cir. 1992).3
                                                                                                                                10           Third, Defendants’ infringement is not “solely for” obtaining information
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   required by the FDA because it was for current commercial and marketing efforts in
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12   the U.S. and abroad. Hospira, 944 F.3d at 1340 (“Hospira was not required to
                                                                                                                                13   manufacture additional batches after it made its 2012 batches”); Scripps Clinic &
                                                                                                                                14   Rsch. Found. v. Genentech, Inc., 666 F. Supp. 1379, 1396 (N.D. Cal. 1987), rev’d
                                                                                                                                15   on other grounds, 927 F.2d 1565 (Fed. Cir. 1991).
                                                                                                                                16           Defendants’ infringing use to develop, commercialize, market, and patent
                                                                                                                                17   their own product does not afford Safe Harbor protection – especially when
                                                                                                                                18   Defendants’ FDA-regulated vaccine product is not in competition with Plaintiffs’
                                                                                                                                19   unregulated research tool. This makes sense because Congress intended immunity
                                                                                                                                20   for de minimis infringement, solely to obtain regulatory approval in time for prompt
                                                                                                                                21   competition. Otherwise, third parties must wait for permission, or patent
                                                                                                                                22   expiration, before launch and commercialization. See H. Rep. No. 98-857, Part 2,
                                                                                                                                23   98th Cong., 2d Sess. (Aug. 1, 1984).
                                                                                                                                24
                                                                                                                                     3
                                                                                                                                       Telectronics Pacing Sys., Inc. v. Veritext, 982 F.2d 1520, 1524 (Fed. Cir. 1992)
                                                                                                                                25
                                                                                                                                     dealt with domestic acts to raise money and clinical-referral doctors in order to
                                                                                                                                26   successfully get an FDA-approved product. It does not establish a “per se” rule,
                                                                                                                                     requires a heavily-factual inquiry, and is not appropriately resolved on a motion to
                                                                                                                                27
                                                                                                                                     dismiss. Edwards Lifesciences, 2020 WL 789559, *2–*4 (denying motion to
                                                                                                                                28   dismiss where purpose of use was disputed).
                                                                                                                                                                                           OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                               - 24 -                       20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.407 Page 31 of 33



                                                                                                                                 1   V.      CONCLUSION AND NEXT STEPS
                                                                                                                                 2           Based on the foregoing, Allele respectfully requests that the Court deny
                                                                                                                                 3   Defendants’ Motion based on their Safe Harbor affirmative defense. The defense
                                                                                                                                 4   does not apply to Defendants’ infringement of Allele’s mNeonGreen ’221 Patent,
                                                                                                                                 5   as a matter of law, and does not deprive Allele’s patent infringement claim of
                                                                                                                                 6   Twombly plausibility, because Defendants used mNeonGreen as an unregulated
                                                                                                                                 7   research tool, meaning the Safe Harbor does not apply. Separately, Defendants fail
                                                                                                                                 8   to address, much less demonstrate, that each allegedly infringing use is immunized.
                                                                                                                                 9   The FAC alleges numerous infringing uses of mNeonGreen, which are neither
                                                                                                                                10   “solely for uses” for submission of required information to the FDA nor
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11   “reasonably related” to submission of such information. At a minimum, whether
                                             11682 E L C A M I N O R E A L , S U I T E 400




                                                                                                                                     Defendants infringed the ’221 Patent “solely for uses reasonably related” to
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                                                                                                                13   obtaining information for FDA submissions presents disputed issues of fact
                                                                                                                                14   unsuitable for resolution on a Rule 12(b)(6) motion to dismiss.
                                                                                                                                15           Were the Court inclined to grant Defendants’ Motion, in whole or in part,
                                                                                                                                16   Allele requests leave to amend and to conduct discovery to more explicitly address
                                                                                                                                17   the Safe Harbor affirmative defense. Leave is freely granted “when justice so
                                                                                                                                18   requires,” this “‘mandate is to be heeded’” and the Ninth Circuit has “repeatedly
                                                                                                                                19   held” leave must be granted whether requested or not “unless [the court] determines
                                                                                                                                20   that the pleading could not possibly be cured by the allegation of other facts.” Lopez
                                                                                                                                21   v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (error to dismiss without leave)
                                                                                                                                22   quoting Foman v. Davis, 371 U.S. 178, 182 (1962). Defendants demonstrated no
                                                                                                                                23   such impossibility of cure. And Defendants’ challenges involve many non-public
                                                                                                                                24   details known in far more detail to them. Additional facts are likely to exist which
                                                                                                                                25   would strongly impact analysis of the defense as to each multifaceted manner of use
                                                                                                                                26   Defendants made. Allele should be given “some latitude” in pleading details and
                                                                                                                                27   the “interests of justice” permit pre-amendment “limited discovery” to do so.
                                                                                                                                28   Menard v. CSX Transp., Inc., 698 F.3d 40, 45-46 (1st Cir. 2012).
                                                                                                                                                                                           OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                                - 25 -                      20-CV-01958-H-AGS
                                                                                                                                Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.408 Page 32 of 33



                                                                                                                                 1
                                                                                                                                     Dated:      April 16, 2021             TROUTMAN PEPPER HAMILTON
                                                                                                                                 2                                          SANDERS LLP
                                                                                                                                 3
                                                                                                                                 4                                          By: /s/ Ben Lewis Wagner
                                                                                                                                                                              Ben Lewis Wagner
                                                                                                                                 5                                            Robert Schaffer
                                                                                                                                                                              Attorneys for Plaintiff
                                                                                                                                 6                                            Allele Biotechnology and
                                                                                                                                                                              Pharmaceuticals, Inc.
                                                                                                                                 7
                                                                                                                                 8
                                                                                                                                 9
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11
                                             11682 E L C A M I N O R E A L , S U I T E 400
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                                                                                                                13
                                                                                                                                14
                                                                                                                                15
                                                                                                                                16
                                                                                                                                17
                                                                                                                                18
                                                                                                                                19
                                                                                                                                20
                                                                                                                                21
                                                                                                                                22
                                                                                                                                23
                                                                                                                                24
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28
                                                                                                                                                                                     OPPOSITION TO MOTION TO DISMISS
                                                                                                                                     114955987                           - 26 -                     20-CV-01958-H-AGS
                                                        Case 3:20-cv-01958-H-AGS Document 38 Filed 04/16/21 PageID.409 Page 33 of 33



                                                          1
                                                                                              CERTIFICATE OF SERVICE
                                                          2
                                                                     I, Ben Lewis Wagner, declare:
                                                          3
                                                                     I hereby certify that on April 16, 2021, I electronically filed the foregoing with the Clerk
                                                          4
                                                              of the Court using the CM/ECF system which will send notification of such filing to all registered
                                                          5
                                                              CM/ECF participants in this case.
                                                          6
                                                                     I declare that I am employed in the office of a member of the bar of this court at whose
                                                          7
                                                              direction the service was made. Executed on April 16, 2021, at San Diego, California.
                                                          8
                                                          9
                                                                                                           /s/ Ben Lewis Wagner
                                                         10
S AND ERS LLP




                                                                                                           Ben Lewis Wagner
                                                         11
                    400
                    R EAL, SU IT E




                                                         12
                                            C A 92130
  PEPPER HAMILTON




                                                         13
                    11682 E L C A M I N O
                                            DIEGO,




                                                         14
                                            SAN
T ROUTMAN




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28
